Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 20-23, 25-40 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 20. the prior art fails to teach or reasonably suggest an optoelectronic component comprising “a third electrical connecting structure; wherein the third electrical connecting structure is electrically connected to the second electrical connecting structure by a second electrical conductor path”, in combination with the other limitations of the claim.

Dependent claims 21-23, 25-34 are allowed by virtue of its dependency.

Regarding claim 35. the prior art fails to teach or reasonably suggest a method comprising “wherein the carrier is manufactured by encapsulating the light-emitting semiconductor body, the electrical connecting structures and the first electrical conductor path with the molded body such that on the side of the light-emitting 

Dependent claims 36-37 are allowed by virtue of its dependency.

Regarding claim 38. the prior art fails to teach or reasonably suggest a method comprising “a third electrical connecting structure; wherein the third electrical connecting structure is electrically connected to the second electrical connecting structure by a second electrical conductor path”, in combination with the other limitations of the claim.

Dependent claims 39-40 are allowed by virtue of its dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612.  The examiner can normally be reached on M-F 9 a.m.-6 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SYED M KAISER/Examiner, Art Unit 2844